Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed November 8, 2022 in reply to the First Office Action on the Merits mailed July 8, 2022. Claims 1, 4, and 17-19 have been amended; claims 2, 10-16, 21, 22, 30-35, and 37-39 have been canceled; and claims 40 and 41 have been newly added. Claims 5-7, 20, 23-29, and 36 have been withdrawn. Claims 1, 3-9, 17-20, 23-29, 36, 40, and 41 are pending.  
Election/Restrictions
It is again noted that “cis-2-decenoic acid” is the elected species of bacterial biofilm dispersion agent, and “chlorhexidine” is the elected species of further antimicrobial constituent. 
Accordingly, claim 4, as now amended, is hereby also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Claims 5-7, 20, 23-29, and 36 have previously been withdrawn. 
Election was made without traverse in the reply filed on April 14, 2022. Claims 1, 3, 8, 9, 17-19, 40, and 41 are currently under examination. 
Abstract
The abstract of the disclosure remains objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should simply recite the key requisite active steps.  
2. The abstract merely discloses that compositions that contain hydrophobic agents and hydrophilic agents can be used to treat an oral disorder if the composition is delivered to the surface of the oral cavity. This is nothing new to the art at all. Moreover, its not even clear if Applicant’s actual invention is the composition or the method of use. 
3. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. Hence, the statements that i.e. “compounds may be used to form a composition”, “the invention can be used to treat an oral disorder” come across as mere speculative applications rather than clearly informing the reader of the key technical aspects of what the actual invention is.  
4. Applicant is advised that the abstract should disclose, at the very least, that the invention is specifically a “method of treating an oral disorder”, and that this method requires the active step of delivering to the surface of an oral cavity a composition comprising cis-2-decenoic acid and hyaluronic acid. 
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 and 41 are objected to because of the following:
1. Claim 1 appears to contain an extraneous colon between “comprising” and “delivering”. Claim 1, as now amended, should have a semicolon rather than a comma between “cavity” and “wherein”, and the “and” in the phrase “decanoic acid and wherein” should be deleted and replaced with a comma. 
2. Claim 41 appears to contain an extraneous colon between “comprising” and “delivering”. Claim 41 should also have a semicolon rather than a comma between “cavity” and “wherein”, and the “and” in the phrase “decanoic acid and wherein” should be deleted and replaced with a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 41 is directed to a method of treating an oral disorder comprising delivering to a surface of the oral cavity a composition that “consists of” merely of a hydrophobic agent and a hydrophilic agent. Applicant has not pointed to where they find adequate support for such a limitation in the original specification and claims. None can be found. The closest the original specification comes to disclosing this limitation seems to be in paragraph [0011], which discloses:
“the composition consists essentially of a hydrophobic active agent, a hydrophilic agent, and a carrier. Non-limiting examples of the carrier are water, aqueous solution, buffer, solvent, or combinations thereof.”

However, a composition that consists essentially of a hydrophobic active agent, a hydrophilic agent, and a carrier is certainly not the same thing as a composition that consist of a hydrophobic active agent and a hydrophilic agent. 
Furthermore, the original specification discloses that the hydrophobic active agent is present in the amount of 0.00000001-5 wt%, while the hydrophilic agent is present in the amount of 0.02-30 wt%. Even with the maximum amounts of the hydrophobic active agent and the hydrophilic agent, these combined account for only 35 wt% of the composition, not 100 wt%. 
This constitutes new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 stipulates in a wherein clause that “the hyaluronic acid is in a concentration between 0.2% to 0.5% of the total composition”, but never specifies what the percentage is based on, e.g. weight percent, volume percent, molar percent, or some other parameter?
***For examination at this time, the claim is being interpreted as if the recited percentages are weight percentages. 
Claim 41 is directed to a method of treating an oral disorder and requires delivering to a surface of the oral cavity a composition that “consists of” a “hydrophobic agent” and a “hydrophilic agent”. The hydrophobic agent is said to “comprise” cis-2-decenoic acid. The hydrophilic agent is further defined as “is a glycosaminoglycan” which “is hyaluronic acid”. Even assuming, arguendo, the “hydrophilic agent” is strictly limited to “hyaluronic acid” only, the “hydrophobic agent” appears to be open to the inclusion of further, unrecited elements in addition to the required cis-2-decenoic acid. One of ordinary skill in the art cannot definitively ascertain whether each one of these further, unrecited elements must be hydrophobic, or rather whether the further, unrecited elements can include any compound, even e.g. amphiphilic and hydrophilic compounds, as long as the combination overall is hydrophobic.
Moreover, if the assumption made, i.e. that the “hydrophilic agent” is strictly limited to hyaluronic acid only, is in fact not valid, and the “hydrophilic agent” is also open to the inclusion of further, unrecited elements in addition to the required hyaluronic acid, then the same indefiniteness issue also applies to the “hydrophilic agent”, i.e. one of ordinary skill in the art cannot definitively ascertain whether each one of these further, unrecited elements must be hydrophilic, or rather whether the further, unrecited elements can include any compound, even e.g. amphiphilic and hydrophobic compounds, as long as the combination overall is hydrophilic.  
Either way, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter, and what compounds are permitted and what compounds are necessarily excluded from the claim as presented. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which depends from claim 1, stipulates in a wherein clause that “the hydrophobic active agent is a bacterial biofilm dispersion agent”. Claim 1, however, already stipulates this limitation, and further narrows the limitation to “comprising cis-2-decenoic acid”. Therefore, claim 3 does not further limit claim 1 from which it depends, but in fact is broader in scope than claim 1. 
Claim 8, which depends from claim 1, stipulates in a wherein clause that “the hydrophilic agent is a glycosaminoglycan”. Claim 1, however, already stipulates this limitation, and further narrows the limitation to “is hyaluronic acid”. Therefore, claim 8 does not further limit claim 1 from which it depends, but in fact is broader in scope than claim 1. 
Claim 9, which depends from claim 8, and ultimately from claim 1, stipulates in a wherein clause that “the glycosaminoglycan is hyaluronic acid or a derivative thereof”. Claim 1, however, already stipulates this limitation. Therefore, claim 9 does not further limit claim 1 from which it ultimately depends
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 17-19, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Jernberg (U.S. Patent No. 6,123,957), in view of Rahmani-Badi et al. (Archives of Oral Biology. 2015; 60: 1655-1661).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating an oral disorder comprising delivering to a surface within the oral cavity a composition comprising cis-2-decenoic acid, chlorhexidine, and hyaluronic acid; wherein the cis-2-decenoic acid and the hyaluronic acid are present in the amounts of 0.00000001-5 wt% and 0.2-0.5 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jernberg discloses a method of treating periodontal disease and related disorders, e.g. gingivitis (i.e. an “oral disorder”), comprising applying to a periodontal treatment site (i.e. a surface within the oral cavity) a composition comprising at least one tissue regenerative agent and at least one “cellular recognition agent”; wherein the “cellular recognition agent” is e.g. hyaluronic acid in the amount of 0.1-10 wt% (abstract; Col. 1, lines 11-15, 20-24; Col. 3, lines 33-45; Col. 4, lines 57-67; Col. 5, lines 9-22, 48-67; Col. 6, lines 34-50). 
Rahmani-Badi et al. disclose that the primary etiologic factor in the development of gingivitis is the accumulation and maturation of dental biofilm at the gingival margin, and the combination of 310 nM cis-2-decenoic acid and chlorhexidine significantly disrupts and removes the dental biofilm (page 1655). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Jernberg does not explicitly disclose that the composition employed in the method contains cis-2-decenoic acid and chlorhexidine. These deficiencies are cured by the teachings of Rahmani-Badi et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Jernberg and Rahmani-Badi et al., outlined supra, to devise Applicant’s claimed method. 
Jernberg discloses a method of treating periodontal disease and related disorders, e.g. gingivitis (i.e. an “oral disorder”), comprising applying to a periodontal treatment site a composition comprising at least one tissue regenerative agent and at least one “cellular recognition agent”; wherein the “cellular recognition agent” is e.g. hyaluronic acid preferably in the amount of e.g. about 2.5 wt%. Since Rahmani-Badi et al. disclose that the primary etiologic factor in the development of gingivitis is the accumulation and maturation of dental biofilm at the gingival margin, since Jernberg disclose that periodontitis, inflammation, and progressive loss of ligament and alveolar (socket) bone support to tooth is caused by bacteria which colonize tooth surfaces and occupy the gingival crevice area, and that for periodontal healing and regeneration to be successful, the healing site must be kept free of pathogens (e.g. bacteria, fungi), and since Rahmani-Badi et al. disclose that the combination of 310 nM cis-2-decenoic acid and chlorhexidine significantly disrupts and removes the dental biofilm that causes gingivitis and periodontal disease; one of ordinary skill in the art would thus be motivated to include the combination of 310 nM cis-2-decenoic acid and chlorhexidine in the Jernberg composition, with the reasonable expectation that when the resulting complosition is applied to a periodontal treatment site, it will significantly disrupt and remove the dental biofilm that causes gingivitis and periodontal disease, for successful treatment, wound healing, and regeneration. 
Since anyone of ordinary skill in the art would know that the molecular weight of cis-2-decenoic acid is 170.25 g/mol, from a standard calculation it can be determined that 310 nM cis-2-decenoic acid is equivalent to about 0.00052 wt% cis-2-decenoic acid. Therefore, one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at a method in which the composition applied comprises e.g. 0.00052 wt% cis-2-decenoic acid and 2.5 wt% hyaluronic acid, which meets the limitations of claims 17 and 18. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “chlorhexidine is considered the gold standard…for plaque and gingivitis control”, and “Badi specifically discusses the improvement of biofilm dispersion when combining cis-2-decenoic acid and…chlorhexidine”, and thus “a skilled artisan would not use the gold standard (chlorhexidine) in combination with cis-2-decenoic acid and then seek to combine with a glycosaminoglycan such as hyaluronic acid”. 
The Examiner, however, would like to point out the following:
1. Applicant appears to have the cart before the horse. Jernberg is the cited primary reference, not Rahmani-Badi. The prior art rejection of record is based on modifying Jernberg by adding the combination of cis-2-decenoic acid and chlorhexidine to improve the plaque fighting ability of the Jernberg composition, not adding hyaluronic acid to the Rahmani-Badi composition to improve the plaque fighting ability of the combination of cis-2-decenoic acid and chlorhexidine. 
ii) Applicant contends that Fig 1A from the application shows data that “indicates that the combination of CDA and HA at the concentrations provided does in fact show an effect that is beyond additive”, and “thus the claimed invention shows surprising synergism” and therefore “the rejection…under 35 USC 103…is overcome”. 
The Examiner, however, would like to point out the following:
1. First, the mere presence of synergism, even if “unexpected”, does not automatically overcome a prima facie case of obviousness. Rather, the evidence of unexpected results is weighed against the evidence of prima facie obviousness in making a final determination of the patentability of the claimed subject matter. 
2. It’s not entirely clear that the data shown in Fig. 1A demonstrates synergism. Applicant has not proven that the effect of the combination is statistically significantly greater than the additive effect, which is a basic requirement for establishing the presence of synergism. 
3. Even assuming, arguendo, that synergism is in fact present, the data depicted in Fig. 1A is not necessarily unexpected. Some antimicrobial agents are weakly to moderately effective against biofilm on their own, but much more potent when combined with hyaluronic acid. The prior art establishes that the antimicrobial agent cis-2-decenoic acid works to disrupt dental biofilm. It is generally well known in the art that hyaluronic acid works to disrupt biofilm as well, and that combinations of antimicrobial agents which disrupt biofilm to some extent or another with hyaluronic acid exhibit synergistic action against biofilm (see, for example, Romano et al. J Bone Jt Infect. 2017; 2(1): 63-72). 
4. Even assuming, arguendo, that synergism is in fact present, and that it is in fact “unexpected”, the synergism for the combination of CDA and HA, as Applicant point out, is based on “the concentrations provided”. Moreover, Fig 1A, according to the original specification, depicts data for experiments with P. aeruginosa in particular. The claimed method is not limited at all to treating P. aeruginosa in particular, and most claims are not limited to the concentrations at which synergy has been demonstrated.
5. In summary, then, Applicant has not proven that synergism is in fact present, and even assuming that synergism is in fact present, Applicant has not made a convincing case that the synergism is “unexpected”, and that the synergism shown against P. aeruginosa at the CDA and HA concentrations provided is commensurate in scope to the broad scope of the claims such that the evidence of synergism has sufficient weight to overcome the prima facie case of obviousness. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617